Mr. Ronald A. Hope Howell, Trice,  Hope 211 Spring Street Little Rock, Arkansas 72201
Dear Mr. Hope:
This is in response to your request, pursuant to A.C.A.14-14-910 (1987), for approval of an "Interlocal Law Enforcement Service Agreement" between the City of Wrightsville, Arkansas and Pulaski County, Arkansas.
I must note that my approval under A.C.A. 14-14-910 is only required when a state or a state agency is a party to the agreement.  See A.C.A. 14-14-910(e).  Because this does not appear to be the case with regard to the agreement submitted, my approval is unnecessary.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh